DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE102005060877.
	DE102005060877 discloses the claimed invention in paragraphs 0026-0029.  See figure 1.

4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP2098755.
EP2098755 discloses the claimed invention in paragraphs 0041-0071 (see fig. 1 & 2)

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bulgrien (US2018/0223918).
Bulgrien (US2018/0223918) discloses a method of shifting a transmission with a programmed computer control unit [0017], the method comprising: controlling a clutch, which is located in a torque flow, in a first gear and in a second gear in such manner that: in the first gear, the clutch slips and transmits a first torque, and in the second gear, the clutch slips and transmits a second torque; and choosing the second torque such that a drive torque remains the same when shifting from the first gear to the second gear (through several different shifts) para. [0030].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/COLBY M HANSEN/Primary Examiner, Art Unit 3655